DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 12/2/2020.  Claims 1 and 8 are currently amended.  Claims 10-15 are newly added.  Claims 1-15 are pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeki (JP 2016/018704 – see IDS) in view of Kim (US 2017/0200994) and Yoshida (US 2019/0148796).
Regarding claim 1, Shigeki teaches an all solid state battery (all solid state battery, P 3), the all solid state battery including a laminated body in which a cathode (positive electrode, P 3), an anode (negative electrode, P 3) and a solid electrolyte layer (solid electrolyte, P 3) located between the cathode and the anode (solid electrolyte sandwiched between the negative electrode and the positive electrode, P 3) are laminated (the negative electrode, the solid electrolyte, and the positive electrode are laminated in this order, P 3). Shigeki does not teach a control apparatus, the control apparatus comprising: a temperature sensor configured to detect a temperature of the all solid state battery; a pressure sensor configured to detect a pressure of the all solid state battery; and an electronic control unit configured to execute a control operation for controlling a temperature distribution of the all solid state battery in a plane that intersects with a laminated direction of the laminated body based on the temperature detected by the temperature sensor and the pressure detected by the pressure sensor so that a difference between a resistance value of a first part of the all solid state battery and a resistance 
Kim teaches a similar battery that includes battery units and a battery management apparatus for sensing voltage and controlling temperature of the battery units (Abstract). Kim teaches a control apparatus (battery management apparatus 120, Figure 1, P 33), the control apparatus comprising: a temperature sensor configured to detect a temperature of the all solid state battery (the battery management apparatus 500 senses the reference temperature using a temperature sensor, P 98); and an electronic control unit (electronic control unit (ECU) 130, Figure 1, P 40) configured to execute a control operation (temperature controller 250, Figure 2, P 51) for controlling a temperature distribution of the all solid state battery (the temperature controller 250 controls a temperature of each of the battery units, P 51) in a plane that intersects with a laminated direction of the laminated body (Paragraph 51 describes how the temperature controller 250 controls the temperature of the battery units, which will necessarily intersect with a laminated direction of a plurality of battery cells from Paragraph 34) based on the temperature detected by the temperature sensor (the battery management apparatus 500 controls a temperature of each of the battery units on the basis of the estimated temperature distribution for each of the battery units, P 101) so that a difference between a resistance value of a first part of the all solid state battery and a resistance value of a second part of the all solid state battery that is different from the first part in the plane is smaller than the difference in the case where the control operation is not executed (the temperature controller 250 controls to decrease the temperature of the battery unit whose voltage is sensed as having an earlier phase than the reference voltage, and to increase the temperature of the battery unit whose voltage is sensed as having a later phase than the reference voltage, P 53. Due to the relationship between voltage and resistance, a voltage having an earlier phase than the reference voltage corresponds to a smaller resistance, and a voltage having a later phase than the reference voltage corresponds to a larger resistance. Therefore, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the solid state battery of Shigeki and include a control apparatus including a temperature sensor to control a temperature distribution of the battery based on the temperature detected by the temperature sensor which decreases the difference in resistance from a first part and a second part, in order to increase the energy efficiency and a lifetime of the battery.
Yoshida teaches a similar battery that includes a pressure calculator to calculate a pressure inside the container for the cell (Abstract). Yoshida teaches a pressure sensor configured to detect a pressure of the battery (pressure calculator 13 to calculate pressure, P 22) and an electronic control unit configured to execute a control operation of the battery based on the pressure detected by the pressure sensor (a pressure monitor 14 to output a control signal for stopping charging of or discharging of the rechargeable battery 3 when a pressure calculated by the pressure calculator 13 is equal to or greater than the threshold pressure with respect to at least one of the cells 2, P 22). Yoshida teaches the purpose of this invention is to simplify a structure for detecting pressure increase in a container for a cell included in a rechargeable battery (P 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the solid state battery including a control apparatus including a temperature sensor to control a temperature distribution of the battery based on the temperature detected by the temperature sensor of modified Shigeki and include a pressure sensor used to execute a 
Regarding claim 2, modified Shigeki teaches the control apparatus according to claim 1, wherein a restraining member (Shigeki: restraining member, P 11) applies a pressure to the all solid state battery in the laminated direction (Shigeki: there is a method of using a restraining member for restraining the battery element so as to make it larger than the pressure, P 11), the pressure applied to the second part from the restraining member is smaller than the pressure applied to the first part from the restraining member (Shigeki: the pressure in the central portion can be 15 MPa or more and the pressure in the outer peripheral portion can be less than 15 MPa, P 11).
Regarding claim 3, modified Shigeki teaches the control apparatus according to claim 2, wherein the second part is nearer an edge part of the all solid state battery than the first part is, in the plane that intersects with the laminated direction (Shigeki: Paragraph 11 describes how the second part of the instant application corresponds to the outer peripheral portion, and the first part corresponds to the central portion. This means the second part is nearer an edge part than the first part is, in the plane that intersects with the laminated direction).
Regarding claim 4, modified Shigeki teaches the control apparatus according to claim 1, wherein the resistance value of the second part is larger than the resistance value of the first part (Kim: Paragraph 53 describes how the temperature controller 250 increases the temperature of the battery unit whose voltage is sensed as having a later phase than the reference voltage. With Shigeki now incorporating the temperature controller, this means the temperature increases when the resistance value is larger in the second part), the control operation includes a warm operation (Kim: Paragraph 53 describes how the temperature controller 250 increases the temperature of the battery unit) for warming the second part so that a temperature of the second part is higher than that in the case where 
Regarding claim 5, modified Shigeki teaches the control apparatus according to claim 1, wherein the resistance value of the first part is smaller than the resistance value of the second part (Kim: Paragraph 53 describes how the temperature controller 250 decreases the temperature of the battery unit whose voltage is sensed as having an earlier phase than the reference voltage. With Shigeki now incorporating the temperature controller, this means the temperature decreases when the resistance value is lower in the first part), the control operation includes a cool operation (Kim: Paragraph 53 describes how the temperature controller 250 decreases the temperature of the battery unit) for cooling the first part so that a temperature of the first part is lower than that in the case where the control operation is not executed (Kim: Paragraph 53 describes how the temperature controller 250 decreases the temperature of the battery unit. This means the temperature of the first part will be lower than in the case where the control operation is not executed).
Regarding claim 6, modified Shigeki teaches the control apparatus according to claim 1, wherein the electronic control unit is configured to execute the control operation when an amount of stored electricity in the all solid state battery is smaller than a predetermined first threshold value (Kim: Paragraph 36 describes how the state of charge (SOC) is determined from the temperature of the battery. Therefore, the threshold the temperature controller 250 uses to determine whether or not to increase the temperature is the same threshold to determine whether the SOC of the battery is too small), the electronic control unit is configured not to execute the control operation when the amount of the stored electricity in the all solid state battery is larger than the first threshold value (Kim: Paragraph 36 describes how the state of charge (SOC) is determined from the temperature of the 
Regarding claim 7, modified Shigeki teaches the control apparatus according to claim 1, wherein the electronic control unit is configured to execute the control operation when the difference between the resistance value of the first part and the resistance value of the second part is larger than a predetermined second threshold value (Kim: Paragraph 53 describes how the temperature controller 250 decreases the temperature of the battery unit whose voltage is sensed as having an earlier phase than the reference voltage and increases the temperature of the battery unit whose voltage is sensed as having a later phase than the reference voltage. Therefore, the threshold the temperature controller 250 uses to determine whether or not to increase the temperature is the same threshold to determine the difference in resistance between the two parts of the battery), the electronic control unit is configured not to execute the control operation when the difference between the resistance value of the first part and the resistance value of the second part is smaller than the second threshold value (Kim: Paragraph 53 describes how the temperature controller 250 controls the temperature of the battery. Therefore, when the temperature controller 250 does not execute, the difference in resistance between the two parts of the battery is smaller than the threshold value).
Regarding claim 10, modified Shigeki teaches the control apparatus according to claim 1, wherein the temperature sensor is positioned in the plane that intersects with the laminated direction of the laminated body of the all solid state battery (Kim: Paragraph 51 describes how the temperature controller 250 controls the temperature of the battery units, which will necessarily intersect with a laminated direction of a plurality of battery cells from Paragraph 34).
Regarding claim 11, modified Shigeki teaches the control apparatus according to claim 1, wherein the temperature sensor is positioned between a restraining plate and the cathode or between the restraining plate and the anode of the all solid state battery (Yoshida: Paragraph 21 describes how a 
Regarding claim 12, modified Shigeki teaches the control apparatus according to claim 1, wherein the pressure sensor is positioned between a restraining plate and the cathode or between the restraining plate and the anode of the all solid state battery (Yoshida: Paragraph 21 describes how a temperature sensor provided for a cell is located in the central portion of the inside of the housing of the battery, such that the housing reads on a restraining plate as claimed and the cells include both a cathode and an anode. With the combination of Shigeki, Kim, and Yoshida, the included pressure sensor would similarly be located in the battery housing with the housing reading on the restraining plate and the cells reading on the cathode and anode). 
Claims 8-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeki (JP 2016-018704 – see IDS) in view of Kim (US 2017/0200994) and Yoshida (US 2019/0148796).
Regarding claim 8, Shigeki teaches an all solid state battery (all solid state battery, P 3), the all solid state battery including a laminated body in which a cathode (positive electrode, P 3), an anode (negative electrode, P 3) and a solid electrolyte layer (solid electrolyte, P 3) located between the cathode and the anode (solid electrolyte sandwiched between the negative electrode and the positive electrode, P 3) are laminated (the negative electrode, the solid electrolyte, and the positive electrode are laminated in this order, P 3). Shigeki does not teach a battery system comprising: a temperature sensor configured to detect a temperature of the all solid state battery; a pressure sensor configured to detect a pressure of the all solid state battery; and an electronic control unit configured to execute a control operation for controlling a temperature distribution of the all solid state battery in a plane that intersects with a laminated direction of the laminated body based on the temperature detected by the temperature sensor and the pressure detected by the pressure sensor so that a difference between a 
Kim teaches a similar battery that includes battery units and a battery management apparatus for sensing voltage and controlling temperature of the battery units (Abstract). Kim teaches a battery system (battery management apparatus 120, Figure 1, P 33) comprising: a temperature sensor configured to detect a temperature of the all solid state battery (the battery management apparatus 500 senses the reference temperature using a temperature sensor, P 98); and an electronic control unit (electronic control unit (ECU) 130, Figure 1, P 40) configured to execute a control operation (temperature controller 250, Figure 2, P 51) for controlling a temperature distribution of the all solid state battery (the temperature controller 250 controls a temperature of each of the battery units, P 51) in a plane that intersects with a laminated direction of the laminated body (Paragraph 51 describes how the temperature controller 250 controls the temperature of the battery units, which will necessarily intersect with a laminated direction of a plurality of battery cells from Paragraph 34) based on the temperature detected by the temperature sensor (the battery management apparatus 500 controls a temperature of each of the battery units on the basis of the estimated temperature distribution for each of the battery units, P 101) so that a difference between a resistance value of a first part of the all solid state battery and a resistance value of a second part of the all solid state battery that is different from the first part in the plane is smaller than the difference in the case where the control operation is not executed (the temperature controller 250 controls to decrease the temperature of the battery unit whose voltage is sensed as having an earlier phase than the reference voltage, and to increase the temperature of the battery unit whose voltage is sensed as having a later phase than the reference voltage, P 53. Due to the relationship between voltage and resistance, a voltage having an earlier phase than the reference voltage corresponds to a smaller resistance, and a voltage having a later phase than 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the solid state battery of Shigeki and include a battery system including a temperature sensor to control a temperature distribution of the battery based on the temperature detected by the temperature sensor which decreases the difference in resistance from a first part and a second part, in order to increase the energy efficiency and a lifetime of the battery.
Yoshida teaches a similar battery that includes a pressure calculator to calculate a pressure inside the container for the cell (Abstract). Yoshida teaches a pressure sensor configured to detect a pressure of the battery (pressure calculator 13 to calculate pressure, P 22) and an electronic control unit configured to execute a control operation of the battery based on the pressure detected by the pressure sensor (a pressure monitor 14 to output a control signal for stopping charging of or discharging of the rechargeable battery 3 when a pressure calculated by the pressure calculator 13 is equal to or greater than the threshold pressure with respect to at least one of the cells 2, P 22). Yoshida teaches the purpose of this invention is to simplify a structure for detecting pressure increase in a container for a cell included in a rechargeable battery (P 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery system comprising a solid state battery including a control apparatus including a temperature sensor to control a temperature distribution of the battery based on the temperature detected by the temperature sensor of modified Shigeki and include a pressure sensor 
Regarding claim 9, modified Shigeki teaches the battery system according to claim 8, wherein the battery system further comprises at least one of a cool apparatus (Kim: temperature controller 250, Figure 2, P 51. Paragraph 53 describes how the temperature controller functions as a cool apparatus) that is configured to cool the all solid state battery (Kim: Paragraph 53 describes how the temperature controller 250 decreases the temperature of the battery unit whose voltage is sensed as having an earlier phase than the reference voltage. Decreasing the temperature cools the battery) and a warm apparatus (Kim: temperature controller 250, Figure 2, P 51. Paragraph 53 describes how the temperature controller functions as a warm apparatus) that is configured to warm the all solid state battery (Kim: Paragraph 53 describes how the temperature controller 250 increases the temperature of the battery unit whose voltage is sensed as having a later phase than the reference voltage. Increasing the temperature warms the battery), the electronic control unit is configured to execute the control operation by using at least one of the cool apparatus and the warm apparatus (Kim: Paragraph 53 describes how the temperature controller 250 executes the temperature control operation by using at least one of decreasing or increasing the temperature of the battery unit).
Regarding claim 13, modified Shigeki teaches the battery system according to claim 8, wherein the temperature sensor is positioned in the plane that intersects with the laminated direction of the laminated body of the all solid state battery (Kim: Paragraph 51 describes how the temperature controller 250 controls the temperature of the battery units, which will necessarily intersect with a laminated direction of a plurality of battery cells from Paragraph 34).
Regarding claim 14, modified Shigeki teaches the battery system according to claim 8, wherein the temperature sensor is positioned between a restraining plate and the cathode or between the 
Regarding claim 15, modified Shigeki teaches the battery system according to claim 8, wherein the pressure sensor is positioned between a restraining plate and the cathode or between the restraining plate and the anode of the all solid state battery (Yoshida: Paragraph 21 describes how a temperature sensor provided for a cell is located in the central portion of the inside of the housing of the battery, such that the housing reads on a restraining plate as claimed and the cells include both a cathode and an anode. With the combination of Shigeki, Kim, and Yoshida, the included pressure sensor would similarly be located in the battery housing with the housing reading on the restraining plate and the cells reading on the cathode and anode). 
Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 8 regarding a pressure sensor have been considered but are moot because the arguments do not apply to the current rejection.
Applicant's arguments with respect to independent claims 1 and 8 regarding a temperature sensor have been fully considered but they are not persuasive.
Applicant argues that Shigeki and Kim do not disclose a temperature and pressure sensor used to control a temperature distribution of the battery. Examiner agrees that a pressure sensor used to control the battery is not disclosed by Shigeki and Kim; however, the addition of a pressure sensor has been addressed by Yoshida. Examiner respectfully disagrees that Shigeki and Kim do not disclose a temperature sensor used to control a temperature distribution of the battery. As cited in the rejection, Kim discloses a temperature sensor in Paragraph 98. Kim also discloses in Paragraph 101 that the battery management apparatus controls a temperature of the battery units on the basis of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alex Rae/Examiner, Art Unit 1724                                                                                                                                                                                                        
/Haroon S. Sheikh/Primary Examiner, Art Unit 1724